Citation Nr: 1717309	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-12 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back condition, to include whether new and material evidence has been received to reopen a previously denied claim.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to February 1972, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in February 2017.  A transcript of the hearing has been associated with the claims file.  

Following the RO's most recent adjudication of the case in a September 2016 Supplemental Statement of the Case (SSOC), additional pertinent evidence was associated with the claims file.  Because the Board is granting the Veteran's appeal in full, a remand is not required to afford RO review of the evidence, and the Board can proceed with appellate review.  38 C.F.R. 20.1304(c) (2016); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence received since an August 2004 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

2.  A low back disorder, currently manifested by degenerative disc disease lumbar spine, herniated disc lumbar spine, and lumbar radiculopathy, is a result of an injury during service.  
CONCLUSIONS OF LAW

1.  As pertinent evidence received since the prior denial in August 2004 is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  A low back disorder manifested by degenerative disc disease lumbar spine, herniated disc lumbar spine, and lumbar radiculopathy was incurred during service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

As a threshold matter, the claims file shows that a claim of service connection for a low back disorder was previously denied.  The Board does not have jurisdiction to address the merits of a previously denied claim without first determining that new and material evidence has been submitted.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Elkins v. West, 12 Vet. App. 209, 218-19 (1999); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Here, the current claim is not a new claim because in his original December 2002 claim the Veteran described, and VA had construed, the claim as encompassing any disorder.  See Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009).  Therefore, his current claim must be considered as a petition to reopen, and the Board will proceed accordingly



A.  Applicable Law 

(1) Finality of Prior Claims

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C.A. § 5104 (West 2014).  Such notice must inform a claimant of the right to initiate an appeal by filing a notice of disagreement (NOD), plus the periods in which an appeal must be initiated and perfected.  38 C.F.R. § 3.103(f).  A claimant may then initiate an appeal from a VA decision by the timely filing of a NOD in writing.  38 C.F.R. § 20.200; see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  An NOD is a written communication from a claimant or from his or her representative expressing (1) dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and (2) a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  An NOD must be filed within one year from the date that the RO mailed notice of the rating decision.  See 38 C.F.R. § 20.302(a).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); see also 38 C.F.R. § 20.200.

Generally, a VA decision becomes final if an NOD is not filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  It is, however, incorrect to assert that a rating decision is necessarily final because the Veteran failed to file a NOD.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  

To the contrary, if new and material evidence is received during an applicable appellate period following a RO decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  VA has an express regulatory obligation to make a determination regarding the character of the new evidence submitted.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b).  Mitchell v. McDonald, 27 Vet. App. 431 (2015); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014) (distinguishing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008)). 

Moreover, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).  By operation of § 3.156(c), an original claim is not just reopened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted.  Stowers v. Shinseki, 26 Vet. App. 550, 554 (2014).

(2) Reopening

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).

"New" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 117.  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade, 24 Vet. App. at 117-18.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed unless it is "inherently false or untrue" or "patently incredible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. at 118-19, 123.  If the McLendon standard is met, the claim should be reopened.  See id.

B.  Discussion

(1) Finality of Prior Claims

In this case, the Veteran filed an original claim of service connection for a back disorder in December 2002.  The RO denied the claim in August 2004.  

Notification of this decision was sent to the Veteran's last known mailing address of record, and it was not returned as undeliverable.  Accordingly, it is presumed he received it.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran did not then appeal the August 2004 determination, and no new and material evidence was received prior to expiration of the appeal period.  Accordingly, the original claim became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b), 20.200, 20.201, 20.300, 20.302, 20.1103.

(2) Evidence Previously Considered 

The pertinent evidence associated with the claims file at the time of the August 2004 rating decision consisted of private records from May 2000 and May 2002, and the Veteran's own statements regarding his injuries.  The Veteran's service treatment records (STRs) are not listed in the rating decision as evidence of record, but the RO discusses specific medical findings in the STRs.  Thus, it is most likely that the STRs were of record.  

This evidence, according to the rating decision, showed no complaints findings diagnosis or treatment for a back condition during service, including at the separation examination.  The remaining evidence showed a current diagnosis established in May 2002, and the Veteran's reported history of back injury and surgery in 1982 and 1988.  

On this record, the RO denied the claim on the basis that there is no evidence to show a back injury or a chronic back condition while in service, and no evidence medical evidence linking the current back condition some event of injury while in service.

(3) Subsequent Evidence Received

The evidence associated with the claims file since the prior denial in August 2004 consists of multiple buddy statements attesting to the occurrence of an in-service injury; private and VA medical records showing treatment for the back, and a private doctor's February 2011 statement linking the current back condition to the in-service injury.    

The Board finds that this evidence is "new" because it was not before the adjudicator in August 2004.  The Board also finds that the new evidence is "material" because it provides (presumed) credible evidence of an in-service injury and it relates to whether a current back disorder is the result of injury during service.  

The Board accordingly finds that new and material evidence has been received to reopen the claim.  Hence, the appeal to this extent is allowed, and the claim is now subject to review based on the entire evidentiary record.  

II.  Service Connection

The Veteran maintains that he first injured his back during service in Vietnam when he fell from a guard tower and has had ongoing back problems since then.  See Board Hr'g Tr. 4, 15.  

The evidence confirms a current diagnosis.  As indicated by his private doctor in February 2017, the Veteran has degenerative disc disease lumbar spine,  herniated disc lumbar spine, and lumbar radiculopathy.  He has undergone multiple, back surgeries, spinal injections, physical therapy, and medicine therapy to alleviate his back pain.  Thus, a current diagnosis is established.  

The evidence also makes it likely that he experienced an injury during service.  As indicated, he testified that he first had a lower back problem in 1971 while on guard duty when he fell through the trap door of a guard tower.  Board Hr'g Tr. 4.  This injury is not documented in the STRs.  However, the Veteran's own statements are credible.  Furthermore, he submitted buddy statements from other Veterans who served with him, and they recalled the accident and consequent events of the fall.  Accordingly, the second element of a service connection claim, in-service incurrence or aggravation of a disease or injury, is established.  See Walker, 708 F.3d at 1337.

Finally, with regard to the nexus element, a private doctor concluded in January 2011 that the Veteran's "low back complaints are at least in part the result of the fall he had while in the military back in 1971."  This favorable opinion is uncontradicted.  His private doctor in February 2011 also wrote a supporting statement indicating that "[b]ecause of this injury while serving in the military, please consider him for VA benefits related to this injury."  Finally, the Veteran himself has testified that he has had continuous low back symptoms since the fall during service.  His statements are competent and credible evidence of such.  This favorable evidence establishes a nexus to service.  

Accordingly, all material elements of the claim are in equipoise.  Therefore, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  


ORDER

As new and material evidence has been received to reopen the claim of service connection for a low back, the appeal to this extent is allowed.

Service connection for a low back disorder, currently manifested by degenerative disc disease lumbar spine, herniated disc lumbar spine, and lumbar radiculopathy, is granted.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


